DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are presented for examination.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.1	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s): A multiple objective optimization route selection method based on a step ring grid network for a transmission line, comprising: “step 1: selecting relevant affecting factors to integrate with GIS (geographic information system) data, and construct a characteristic factor indicator set”; step 2: “dividing a semi-annular domain of a constructible tower into multiple species according to regional characteristics, wherein the multiple species are constructed to form a regional characteristic set”; step 3: “constructing a classification algorithm based on the characteristic factor indicator set and the regional characteristic set in order to classify the semi-annular domain of the constructible tower is classified”; step 4: “selecting a plurality of topological nodes as a starting point, an end point, a mid-point of residential community, or a must-passing point, wherein a virtual topology route network is generated via the topological nodes to construct a virtual topology map, wherein an actual route is planed based on the virtual topology map”; step 5: classifying the topological nodes according to the classification algorithm and assigning a value for each topological node via distances between topological nodes in order to select an optimized topology overall route in the virtual topology map”;  step 6: “constructing a regional step ring grid map between adjacent topological nodes in the optimized topology overall route, constructing a constructible tower domain as a semi-annular domain, dividing the semi-annular domain between adjacent topological nodes into a plurality of grids, and numbering the grids”; step 7:… numbering the constructible grids and the non-constructible grids, and configuring the constructible grids as pre-selected domains”; step 8: “determining a complexity of each constructible grid in the preselected domain based on Gini coefficient”; step 9: “configuring parameters of the constructible grid in the constructible domain and configuring a distance function according to the parameters of latitude and longitude properties, and a height of the constructible tower”; step 10: “constructing a cost objective function according to the step ring grid map”; step 11: “constructing an angle cornering objective function based on an angle between two adjacent constructible towers”; and step 12: “constructing a multiple objective optimization function based on the distance function, the cost objective function, and the angle cornering objective function, in order to collaboratively optimize the route of the transmission line”, under the broadest reasonable interpretation, all of these steps could reasonably fall within a mathematical concept, as evidenced by the specification and the dependent claims below in which said multiple objective optimization could be constructed. Therefore, the claims are directed to an abstract idea, by use of a generic computer component and thus are clearly directed to an abstract idea and not patent eligible, as constructed. 
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a power system and system parameters”, “using a direct linear algorithm” used to perform mathematical calculations, either alone or in combination, do not add anything more significantly to the judicial exception, but are merely intended use to apply the exception using a generic computer component previously known and does not add anything meaningful to the recited abstract and are not sufficient to amount to significantly more than the judicial exception, and thus are not patent eligible under 35 USC 101. 
Step 2B
The claim(s) does/do not include additional elements that are not sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application (Step 2A), the additional elements of “collecting the GIS data” which amount to data collection that are well-known in the industry, “screen the grids in the constructible domain as constructible grids based on elevation factors of the non-constructible domain as non-constructible grids” amount to post-solution activities previously known in the industries to perform the recited abstract that are well-know, routine and conventional activities (See MPEP 2106.05 (d)(ii)-(iv), and thus are not patent eligible under 35 USC 101, as constructed. It is further noted that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.'.
3.2	Dependent claims 2-10 merely include limitations pertaining to further mathematical calculations, including ““wherein the step 2 further comprises a step of: dividing the constructible annular domain into a walk-able domain, a pass-able domain, an across-able domain and an infeasible domain, and defining the regional characteristic set as D={d.sub.m, m=1, 2, . . . , M}, wherein d.sub.m refers to a regional indicator” (claim 2); “wherein the step 3 further comprises the steps of: step 3.1: representing the characteristic factor indicator set as F={f.sub.1, f.sub.2, . . . f.sub.i, . . . , f.sub.N.sub.i}, wherein i<N.sub.1, i.di-elect cons.Z, N.sub.1 represents number of characteristic factor indicators, f.sub.i represents a selected characteristic factor indicator, contrasting a construction characteristic set R.sub.1, R.sub.2, wherein R.sub.1, R.sub.2F, R.sub.1.andgate.R.sub.2=O, R.sub.1.orgate.R.sub.2=F, wherein R.sub.1 contains k number of sub-elements, and R.sub.2 contains q number of sub-elements, wherein k+q=N.sub.1, wherein R.sub.1={r.sub.i.sup.(1), i=1, 2, . . . , k} is an auxiliary decision set, to assign a value of cost estimation as r.sub.i.sup.(1).di-elect cons.(0,1), wherein R.sub.2={r.sub.j.sup.(2), j=1, 2, . . . , q} is a master decision set, wherein a value of decision making is r.sub.j.sup.(2).di-elect cons.{0,1}, wherein 0 refers to non-constructible value and 1 refers to constructible value; and to step 3.2: providing a common determination of the auxiliary decision set as R n = kr i ( 1 ) i = 1 k .times. r i 1 - S cale , ##EQU00023## wherein S.sub.cale represents an occupation ratio, wherein intersection operational determination for each master decision set is R.sub.l= r.sub.j.sup.(2), wherein R.sub.u and R.sub.l are logical operational results, wherein R=R.sub.u R.sub.l, wherein value 1 refers to the constructible value and value 0 refers to the non-constructible value.” (claim 3); “wherein the step 5 further comprises a step of: classifying the topological nodes according to the classification algorithm to eliminate the infeasible domain, setting a vector weight of the topological node from the starting point to the end point as .omega..sub.T=(.omega..sub.1, .omega..sub.2, . . . , .omega..sub.n).sup.T, wherein n represents number of connections at each topological node, wherein according to the selection of the topological node in the virtual topology map, a topological node set from the starting point to the end point is represented as O.sub.T=(O.sub.1, O.sub.2, . . . , O.sub.n).sup.T, wherein the shortest route determined by a topological equation of L.sub.T=.omega..sub.T.sup.rO.sub.r is the optimized topology overall route.” (claim 4); “wherein the step 6 further comprises the steps of: step 6.1: setting one of the topological nodes as the origin of coordinate, wherein a transverse axis is formed by connecting two adjacent topological nodes as a positive direction, so as to form a Cartesian coordinate system; step 6.2: converting an overall topology map via coordinate-conversion to form a unified coordinate system for simplifying a computing calculation, wherein the constructible tower is configured to form only in I quadrant and II quadrant of the Cartesian coordinate system; step 6.3: determining a distance between the constructible towers based on engineering requirements and on site working conditions, l.di-elect cons.[m, n], wherein m represents the minimum distance between the constructible towers, and n represents the maximum distance of the constructible tower, wherein a coordinate of the tower is set as S.sub.j=(x.sub.o.sub.j, y.sub.o.sub.j), wherein S.sub.j represents the j th of the tower, S.sub.j represents a center to form two concentric circles with radius m and radius n respectively. S.sub.j+1 is selected to form the following equation: { m 2 .ltoreq. ( x O j + 1 - x O j ) 2 + ( y O j + 1 - y O j ) 2 .ltoreq. n 2 .theta. = arccos .times. S j .times. S j + 1 , O i .times. O i + 1 .theta. .di-elect cons. ( 0 , .pi. 2 ) ##EQU00024## wherein a region is formed as the semi-annular domain defined as semi-annular domain A.sub.rea.sup.j+1, S.sub.j+1.di-elect cons.A.sub.rea.sup.j+1; step 6.4: configuring a grid segmentation of the semi-annular domain, wherein each of the grids is formed in an approximate square shape, wherein after the grid segmentation, the semi-annular domain is constructed to form the map with the step ring grid network; and step 6.5: numbering the grids after the segmentation of the semi-annular domain to facilitate optimized calculation.” (claim 5); “wherein in the step 8, the Gini coefficient is expressed as: Gini .function. ( p ) = k = 1 K .times. p k .function. ( 1 - p k ) = 1 - k = 1 K .times. p k 2 ##EQU00025## Gini .function. ( A rea j + 1 , p ) = p 1 A rea j + 1 .times. Gini .function. ( p 1 ) + p 2 A rea j + 1 .times. Gini .function. ( p 2 ) ##EQU00025.2## wherein a probability p.sub.1(S.sub.0,S.sub.1) is set for the constructible tower within the semi-annular domain A.sub.rea.sup.j+1, wherein the constructible domain is set as S.sub.1 and the non-constructible domain is set as S.sub.0, wherein p.sub.k represents an occurrence probability of k th category, wherein a complexity of the particular constructible grid is determined based on the Gini coefficient” (claim 6), “wherein a grid parameter is configured for each grid, wherein the grid parameter comprises data of cost c.sub.in, longitude coordinate J.sub.inN.sub.i, latitude coordinate W.sub.inN.sub.i, and elevation coordinate H.sub.inN.sub.i, which are expressed as: D.sub.N.sub.in.sup.ata={c.sub.in, J.sub.inN.sub.i, W.sub.inN.sub.i, H.sub.inN.sub.i}, wherein n represents the i th grid number of the semi-annular domain, wherein the latitude and longitude coordinates of the grid points are N.sub.in=(J.sub.inN.sub.i, W.sub.inN.sub.i), wherein the latitude and longitude coordinates of the constructible tower S.sub.j is expressed as S.sub.j=(J.sub.jS.sub.j, W.sub.jS.sub.j), which is the distance of the wire between two constructible towers: l.sub.j=(R+H.sub.inN.sub.i+h) arccos(cos(W.sub.inN.sub.i) cos(W.sub.jS.sub.- j)cos(J.sub.inN.sub.i-J.sub.jS.sub.j)+sin(W.sub.jS.sub.j)sin(W.sub.inN.sub- .i)) wherein the assumption is that the Earth is a regular sphere, wherein the radius of Earth is determined by a distance between the sea level and the center of the Earth”, (claim 7); “in the step 10, wherein the cost objective function is expressed as: C = .mu. .times. i = 1 n .times. j = 0 m i .times. c l + l j + k = 1 N .times. [ c s .times. f k .function. ( F ) + u s .times. G k .function. ( F ) + .psi. k + .tau. k ] ##EQU00026## wherein C represents a total cost, c.sub.j represents cost of the wire per unit length, .mu. represents a power transmission coefficient, wherein a three-phase power transmission process or DC power transmission process adopts different numbers of conductive wires depending on the power transmission type, wherein the power transmission coefficient indicates various power transmissions, wherein n and N represent the number of virtual topology map classifications and the total number of tower respectively, wherein c s = j = 1 k .times. r i ( 1 ) ##EQU00027## represents a cost factor, f.sub.k(F) represents an estimated construction cost required based on the k th section of the site conditions, u.sub.s represents a transportation cost factor, G.sub.k(F) represents an estimated transportation cost, .PSI..sub.k represents a cost of tower based on the k th section of the site conditions, .tau..sub.k represents a labor cost based on the k th section of the site conditions, setting: when c.sub.in=c.sub.sf.sub.k(F)+u.sub.sG.sub.k(F)+.psi..sub.k+.tau..sub.k- , an attribute is assigned to the k th section of the constructible grid.” (claim 8); “in the step 11, wherein the starting point is set at one of the virtual topological nodes for the route planning as T={O.sub.i, i.gtoreq.1.orgate.i.di-elect cons.}, that is, the starting point refers as O.sub.i, and the end point refers as O.sub.N, wherein the point of the tower is set as S.sub.j, .phi.(S.sub.j) is set as the total deflection angle function of the route, the vector between the towers is set as =, wherein by solving the minimum value of a deflection angle, the function is expressed as: .phi. .function. ( S j ) = min .times. { min .times. { i = 1 n .times. j = 1 m i .times. arccos .times. .xi. j _ .xi. j + 1 _ .xi. j _ .times. .xi. j + 1 _ } - arccos .times. .xi. j _ O 1 .times. O N _ .xi. j _ .times. O 1 .times. O N _ } , ##EQU00028## wherein S.sub.j.di-elect cons.A.sub.rea.sup.j, by setting .beta. j = arccos .times. .xi. j _ .xi. j + 1 _ .xi. j _ .times. .xi. j + 1 _ , ##EQU00029## the deflection angle is formed by the adjacent semi-annular domain A.sub.rea.sup.j in the step ring grid network semi-annular domain A.sub.rea.sup.j+1 and the selected tower point S.sub.j, selected tower point S.sub.j+1, and selected tower point S.sub.j+2 in the semi-annular domain A.sub.rea.sup.j+2” (claim 9); “in the step 12, wherein the multiple objective optimization model is expressed as: min .times. .times. F .function. ( X ) = w 1 .times. C .function. ( S j ) + w 2 .times. i = 1 n .times. j = 0 m i .times. l f .function. ( S j ) + w 3 .times. .phi. .function. ( S j ) + .omega. 4 .times. i = 1 n .times. j = 0 m i .times. Gini .function. ( A rea j + 1 , p ) ##EQU00030## wherein the constructible domain is the semi-annular domain constructed by the stepped annular grid X={S.sub.j|S.sub.j.di-elect cons.A.sub.rea.sup.j+1, j=0, 1, 2, . . . , N}, wherein a solution for the optimization problem is to set as X=(S.sub.1, S.sub.2, . . . , S.sub.N).sup.T.” (claim 10) using one or more mathematical formulas and performing mathematical calculation and already addressed above and thus are not patent eligible for the same reasoning as claim 1 under 35 USC 101.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.1	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claims recite “step 2: dividing a semi-annular domain of a “constructible tower” into multiple species according to “regional characteristics”, wherein “the multiple species” are constructed to form a regional characteristic set; it is clear to the examiner what said constructible tower and reginal characteristics are, as neither the claims nor the specifications provide a definition for the term. Further in step 3: “constructing a classification algorithm based on the characteristic factor indicator set and the regional characteristic set in order to classify the semi-annular domain of the constructible tower is classified”; similarly, it’s unclear how said classification algorithm could be constructed. Furthermore, in step 7-12: it appears the entire claim is simply a plain description word for word what is shown in the specification; however, it is not how said claimed invention could be realized as intended. Further in claim 3, the recitation of “a transmission line” is unclear whether the transmission recited earlier is the same of some other transmission line, as recited. Further clarification is respectfully requested. In claim 8, variable lj is not defined by the claims. Further clarification is respectfully requested.
Allowable Subject Matter
4.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 USC 101, set forth in this Office action.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	5.1	Shattil (USPG_PUB No. 2020/0364545) teaches a computational Efficiency Improvements for Artificial Neural Networks.
5.2	Dewagamage et al. (USPG_PUB No. 2014/0289397) teaches a a transmission device, control card, and transmission method.
	5.3	Pileggi et al. (USPG_PUB No. 2017/0184640) teaches Systems, Methods, and Software for Planning, Simulating, and Operating Electrical Power Systems.
	5.4	(Chow et al. (USPG_PUB No. 2015/0378387) teaches a method and system for computing steady-state voltage stability margins of power system.
6.	Claims 1-10 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        February 25, 2022